Morton, C. J.
The respondent called as a witness the chairman of the board of assessors of the city of Boston, who testified as to the value of the land in controversy. In cross-examination, the petitioners asked him if he assessed the adjoining land of the petitioners in May, 1878, and May, 1879, and at what price. The court excluded the question, and the petitioners excepted.
In order to determine the value of land taken for public use, it is sometimes competent to put in evidence sales of adjoining or neighboring land; but this can only be done when the situation and condition of the two pieces of land are substantially the same, so that the value of one furnishes a fair test of the value of the other. The question whether they are similar in situation and condition must be determined in the first instance by the presiding justice, and the admission of such evidence is very largely within his discretion. But it is not competent to put in the opinion or judgment of witnesses as to the value of other land in the vicinity. Shattuck v. Stoneham Branch Railroad, 6 Allen, 115.
*389The evidence offered, therefore, was not admissible as substantive evidence of the value of the land taken. This the petitioners concede, but they contend that it was admissible in cross-examination, because it is in the nature of an admission by the witness inconsistent with his testimony in chief. He testified in chief, that in his opinion the petitioners’ land taken was worth ten to twelve cents per foot. If we assume that he assessed the adjoining land at a higher valuation, this expression of his opinion would not be inconsistent with his testimony, unless he appraised the two pieces of land upon the basis that they were substantially similar. But it appeared that he did not assess the land in controversy in 1878 and 1879, because he supposed the city had taken it for a park in 1877. The land was not in fact taken by the city until December, 1879, but the witness assessed the remaining land of the petitioners in 1878 and 1879 upon the basis that its value had been enhanced by the appropriation of the adjoining land for a public park. His two statements as to the value of the two pieces of land are not inconsistent, because they are based upon different facts. The conditions of the two pieces were not in his mind the same.
We think the presiding justice might rightly reject the evidence offered, in the exercise of the broad discretion vested in him as to the extent of cross-examination upon collateral matters. Exceptions overruled.